Citation Nr: 1526836	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-05 849	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John March, Agent


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of his substantive appeal, the Veteran limited his appeal to the two issues listed on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected PTSD, a review of the claims file shows that the Veteran's last examination was in October 2011, over three years ago.  In the January 2014 substantive appeal, the Veteran's representative stated that the Veteran had been receiving ongoing treatment, to include supportive therapy, group therapy and medication management, from the VA Medical Center (VAMC) in Fayetteville, North Carolina.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new psychiatric examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

In addition, relevant ongoing VA treatment records should be requested on remand, including those from the Fayetteville VAMC.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014) see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the Veteran's claim for TDIU, he claims that his service-connected disabilities have rendered him unable to maintain substantially gainful employment.  The Veteran is service-connected for PTSD, diabetes mellitus, tinnitus, diabetic neuropathy in the left lower extremity, diabetic neuropathy in the right lower extremity and hearing loss.  

Total disability ratings for compensation based on unemployability may be assigned when the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there are two or more disabilities, one of which is 40 percent disabling, and provided that in combination those disability ratings bring the combined rating to 70 percent.  38 U.S.C.A. § 4.16(a) (2014).  The Veteran meets the schedular requirements for TDIU consideration during this appeal as his disabilities are currently 70 percent disabling and his PTSD is rated 50 percent disabling.

At the Veteran's October 2011 VA psychiatric examination, he reported working as a supervisor for a textile company for 30 years until he was laid off.  He then worked as a manager in a department store for four years before having trouble due to his irritability.  The examiner noted that in regards to the Veteran's work functioning, it did appear that his PTSD symptoms, especially that of irritability, have kept him from being able to work at this current level. 

Prior to a Board decision on the TDIU, an examiner must provide an opinion as to the type of gainful employment the Veteran is capable of maintaining, if any, given his service-connected disabilities, vocational history and level of education, 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must electronically obtain copies of the Veteran's outstanding VA psychiatric treatment records, including those from the Fayetteville VAMC.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD disability.  The electronic claims file must reviewed by the examiner.  

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

The examiner should also specifically discuss the impact the Veteran's PTSD has on his ability to obtain and maintain substantially gainful employment without regard to age and nonservice-connected conditions, and with consideration of his education and vocational background.

The examiner should also consider the combined effects of his PTSD with his physical service-connected disabilities.  If another examination by another medical professional is necessary to address this matter, one should be scheduled.

If the examiner concludes that the Veteran's service-connected disabilities do not render him unemployable, the examiner must specify the type or types of employment in which he would be capable of engaging with his service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

